Opinion by
Mr. Justice Wolverton.
This record presents questions identical with those discussed and determined in a case just decided between the same parties involving the assessment and levy of taxes on plaintiff’s property for the year 1893 (30 Or. 250, 47 Pac. 852), and it was so treated by counsel at the argument. That case is, therefore, decisive of this, and it is unnecessary to reiterate the reasoning here upon which the conclusions are based. The judgment of the court below will be affirmed.
Affirmed.